Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: brightness adjusting module, acquiring module, determining module, connecting module, and a communication module in claims 7-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN103876886A) in view of Suen et al. (US 2012/0069038).
Regarding claim 1, Wan et al. (hereinafter Wan) discloses a binocular brightness sensitivity measurement method based on a wearable display device (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3), comprising:
loading a first test image and a second test image respectively for two eyes of a user under test (Wan, two training images indicate with 406,407 respectively);
acquiring a brightness difference between the first test image and the second test image (Wan, two training images indicate with 406,407 respectively, amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3. The contrast sensitivity 302 of amblyopia 
determining a binocular brightness sensitivity of the user under test based on the brightness difference (Wan, binocular balance point is formulated module 103 according to the eyes contrast sensitivity difference recording. The binocular balance point is considered reads on a binocular brightness sensitivity).
While Wan teaches the first test image and the second test image; and a predefined brightness sensitivity perception test condition is fulfilled (Wan, compensated the contrast sensitivity gap of two, two information of balance, make the training figure of two internal representation in user visual system identical); Wan is silent with respect to “the second test image which has a brightness different from that of the first test image”
Suen et al. (hereinafter Suen) discloses (Suen, [0029], “execute a histogram analysis for the images I1 and I2 to obtain brightness distributions of the images”. In addition, in paragraph [0031], “The brightness compensation module 370 adjusts the brightness of the images I1 and I2 according to the image distribution results”).
And Suen discloses adjusting the brightness of the first test image and/or the second test image (Suen, [0031], “The brightness compensation module 370 adjusts the brightness of the images I1 and I2 according to the image distribution results”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Suen’s analysis for the images brightness distribution in the system, as taught by Wan, as it could be used to achieve the predictable result of adjusting the brightness of the first test image and/or the second test image until a predefined brightness sensitivity perception test condition is fulfilled. The motivation for doing so would have been dynamically adjust the brightness of the images such that an over-saturation issue does not occur in the adjusted images.
Regarding claim 7, Wan discloses a wearable display device for measuring a binocular brightness sensitivity (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3), comprising: 
Wan discloses a first display unit and a second display unit (Wan, Fig. 4); a brightness adjusting module, an acquiring module and a determining module (Wan, a brightness adjusting module, an acquiring module and a determining module are considered functions performed by the vision treatment system).
Wan as modified by Suen with the same motivation from claim 1 discloses a three-dimensional display (Suen, [0006], “generates a 3D image comprising a left-eye image component and a right-eye image component”).
The remaining limitations are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 13, Wan discloses a mobile terminal for measuring a binocular brightness sensitivity, comprising: a head-mounted bracket (Wan, binocular images separation module 101 comprises: head mounted display, and amblyopia eye visual function difference (eyes contrast sensitivity difference) are as shown in Figure 3).
The remaining limitations are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN103876886A) in view of Suen et al. (US 20120069038), as applied to claim 6, in further view of Wang et al. (US 6,911,916).
Regarding claim 6, while Wan teaches the corresponding binocular brightness sensitivity is stored of the user under test; Wan as modified by Suen does not expressly disclose “stored to a cloud server based on a code”;
Wang et al. (hereinafter Wang) discloses stored to a cloud server based on a code (Wang, col 10. 44-46, “The stored information can then be "uploaded" as part of the patient information in the one or more servers”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Wang’s uploading the different types of information to different servers in the system, as taught by Wan. The motivation for doing so would have been providing ability to efficiently store information.
Regarding claim 12, claim 12 recites function that is similar in scope to the method recited in claim 6 and therefore is rejected under the same rationale.
Regarding claim 18, claim 18 recites function that is similar in scope to the method recited in claim 6 and therefore is rejected under the same rationale.

Allowable Subject Matter
Claims 2-5, 8-11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612